DETAILED ACTION
This Final Office Action is in response to the application filed on 03/15/2013 and the Amendment & Remark filed on 11/18/2021.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
	Previous rejection under 35 USC 112(a) is withdrawn in view of the Amendment filed on 11/18/2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 26-33, 35-40 and 56 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
As an initial matter, the claims as a whole are to a process, which falls within one or more statutory categories. (Step 1: YES) The recitation of the claimed invention is then further analyzed as follow, in which the abstract elements are boldfaced.
The claims recite: 
generating a three-dimensional model of a building based on correlating a first image of the building with a second image of the building, the first and second image each providing a different view of the building;
receiving data containing a plurality of items from each of a plurality of pricing data feeds, each item in each of the plurality of pricing data feeds having at least the item description, the item price, the associated item geographic area, and a last-update date on which the item price was last updated in that data feed; 
applying weighting factors to the items in each of the plurality of pricing data feeds;
varying the weighting factors based on an age of the items indicated by the last-update dates to generate varied weighting factors;
applying the varied weighting factors to item prices to generate expected final cost estimates;
generating a structure estimate report based on the three-dimensional model of the structure and the expected final cost estimates.
wherein the item price includes a labor price to install the item.
wherein the item price includes one or more of:
a contractor overhead allocated to the item, and
a contractor profit allocated to the item.
wherein the associated item geographic area is identified by zip code.
wherein applying weight factors to the items in each of the plurality of pricing data feeds further includes:
initially setting the weighting factor for a pricing data feed with an item having most current real time status to 1; and
initially setting the weighting factor for other pricing data feeds to 0.
wherein the weighting factor for each of the plurality of pricing data feeds are equal.
wherein the plurality of pricing data
a third-party commercial data feed updated at least four times a year that has item prices for items sold in a geographic area;
a distributor data feed that has item prices sold by one or more item distributors in a geographic area;
a specialty services data feed that has item prices for non-bid specialty services provided within a geographic area; and
a manufacturer data feed that has item prices for items sold directly by the manufacturer within a geographic area.
wherein a distributor in a geographic area further includes materials distributors in the construction industry.
wherein determining the initial weight for each of the plurality of pricing data feeds includes
determining weights based on a most recent last-update of an item in the corresponding data feeds.
wherein receiving data containing a plurality of items from at least one of the plurality of pricing data feeds further includes receiving the data containing the plurality of items at a time the items are updated.
wherein receiving data containing a plurality of items from at least one of the plurality of pricing data feeds further includes receiving in real time the data containing the plurality of items at a time the items are updated.
further comprising outputting to an integrated pricing database the updated item whenever an item of the plurality of items from at least one of the plurality of pricing data feeds collected in real time is updated.
wherein applying the weighting factors to the items each of the plurality of pricing data feeds further includes initially setting the weighting factors based on the age of data in the each of the plurality of pricing data feeds.
wherein the initially set weighting factors for each of the plurality of pricing data feeds is based on how current price data is in the each of the plurality of pricing data feeds at a time the price data is entered.
wherein the structure is a roof of a building.
The ordered combination of the recited limitations is a process that, under its broadest reasonable interpretation, covers providing a price estimate. 
 If a claim, under its broadest reasonable interpretation, covers a fundamental economic practice such as pricing, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. As such, the claim recites an abstract idea. (Step 2A prong one: Yes)
This judicial exception is not integrated into a practical application. In particular, the claims do not recite any additional element beyond the Judicial Exception. (Step 2A prong two: No)

Therefore, claims 26-33, 35-40 and 56 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

	Response to Arguments
Applicant's arguments filed on 11/18/2021 have been fully considered but they are not persuasive. 

Regarding the applicant’s argument that the claims are directed to a process that improves the functioning of a computer or improves another technology or technical field, the examiner respectfully disagrees. It should be noted that the claims as amended do not recite any additional element beyond of the Judicial Exception of pricing. As to the applicant’s assertion that the generating of the claimed 3D model cannot be practically performed by human mind, it should be noted that the argued feature of generating 3D model is currently recited with a high degree of generality (generating a three-dimensional model of a building based on correlating a first image of the building with a second image of the building, the first and second image each providing a different view of the building) such that it is unpersuasive to lead to the conclusion that the generating of the 3D model cannot be practically performed by human mind or using pen and paper. Thus, the applicant’s argument is not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955. The examiner can normally be reached 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHO KWONG/Primary Examiner, Art Unit 3698